Citation Nr: 0533187	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1986 to April 
1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, AZ.

Service connection is also in effect for pes planus, left 
foot, with bone spurs, rated as noncompensably disabling.  

The veteran's bilateral knee disorders were initially rated 
as a single entity based on X-ray evidence of arthritis 
alone.  With the rating action in September 2003, effective 
April 28, 2003, the ratings shown herein were assigned, and 
the disabilities were separated into two separate entities, 
each rated under Codes 5010-5257.  

During the course of the current appeal, the veteran has 
chosen not to further pursue issues relating to entitlement 
to service connection for pes planus of the right foot with 
bone spurs, and an increased evaluation for the same disorder 
involving the left foot.  These issues are not part of the 
current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
Factual Background

Service medical records are in the file for comparative 
purposes.  The veteran left active duty in April 1999.

The veteran's representative notes that his most recent 
official VA orthopedic examination was in 2001, although 
there have been some clinical reports since then, and that 
the symptoms now identified are reflective of much greater 
disability than shown in ratings currently assigned.  

The representative has suggested that if an increase cannot 
be supported under the evidence now of record, at least a new 
VA examination is warranted.  The representative has also 
pointed out that while separate ratings are clearly due in 
this case, the RO has not addressed that separation 
accurately or taking into consideration all physical facets 
of the bilateral disability.  

VA clinical records since service show recurrent problems 
with limitation of movements, swelling and pain in both 
knees.  The veteran has been fitted with knee braces for both 
knees by VA.

The veteran stated on his VA Form 9 in July 2003 that his 
knee condition had worsened since the first of the year 
(January 2003); that he had been given more supportive knee 
braces by VA; had a torn ligament in the left knee; and has 
recurring orthopedic appointments for both knees.  He has 
described the pain as significant.

Various evaluative tests have been undertaken showing 
chondromalacia in the medial joint compartment and mild to 
moderate degenerative changes in the intercondylar eminence 
and patellofemoral compartment, bilaterally, more on the 
right than the left.  On one occasion in Spring, 2003, he 
required an excuse to miss work due to his knees.

In the summer of 2003, his knees were worse and he was 
advised to not do heavy lifting, walk more than a block 
without stopping or stand for prolonged periods of time.  He 
was to avoid bending, squatting or kneeling as well.  

Other evaluative testing showed possible inflammation of the 
bursa.  Severe retropatellar crepitus has been noted as well 
as tenderness over the attachment of the patella tendon to 
the tibial tubercle on an August 2003 evaluation.

VA evaluations in April 2004 showed that he had commenced 
injections into the knees.  X-rays showed degenerative 
changes and he was offered knee surgery.  He complained of 
knee pain and tenderness was demonstrated on palpation.

Although the RO has assigned the ratings described above, 
there is no recent indication as to the impact of nor 
specific limitations of motion, and/or comprehensive 
consideration of the tents of DeLuca to include exacerbations 
or flare-ups, etc.

As noted by the veteran's representative, knee disabilities 
with degenerative changes may be evaluated under any number 
of schedular provisions.  In general, the following are 
pertinent regulations:

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004). 
 
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004). 
 
The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004). 
 
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 
10 percent is assigned for each major joint (including the 
knee) or group of minor joints affected by limitation of 
motion to be combined not added.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 
 
Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 
 
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 
 
Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 
60 percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256. 
 
Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

A 20 percent evaluation is warranted for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).   
 
However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 
 
The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa. 
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004). 
 
Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  Where the diagnostic code 
(DC 5257) is not predicated on loss of range of motion, §§ 
4.40 and 4.45, with respect to pain, have no application.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996). 

Based on the above information, the Board finds that 
additional development would be beneficial.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there are additional private 
or VA treatment records available, the 
veteran should identify them and with the 
assistance of the RO, these should be 
obtained and attached to the claims file.

2.  The veteran should then be scheduled 
for a special VA orthopedic evaluation to 
determine the exact nature and extent of 
all of his bilateral knee impairment.  
All necessary testing should be 
accomplished, and the examiner(s) should 
review all of the evidence of record 
before undertaking the evaluation.  A 
copy of this remand, to include the 
regulations cited above, should also be 
made available to the examiner(s).  
Careful delineation of all knee ranges of 
motion, pain and other limitations during 
periods of exacerbation, etc., etc. 
should be noted. 

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
cases should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

